738 N.W.2d 751 (2007)
Darsalyn SALMON, Plaintiff-Appellant,
v.
Randall SMITH, Defendant-Appellee.
Docket No. 134317. COA No. 276573.
Supreme Court of Michigan.
September 24, 2007.
On order of the Court, the application for leave to appeal the April 25, 2007 order of the Court of Appeals is considered, and it is DENIED as moot, in light of the Court of Appeals August 17, 2007 order granting the plaintiff's delayed application for leave to appeal in case 277752. The motion for sanctions is DENIED.